Chadwick, J.
(dissenting in part) — The present population of Adams county being stipulated by the parties, I concur in the result, but not in the reasoning of the majority. The opinion goes further than is necessary to decide the case before us, and in so doing, although it may seem paradoxical, the court has not gone far enough. The law has been settled in this state that, inasmuch as the constitution failed to provide any method for the classification of counties, the power lies in the county commissioners and also in the courts. The suggestions in the opinion to the effect that the Federal census would automatically work a change in such classifications and, when it is definitely ascertained, etc., the law at once assigns the county to its proper class, are wrong when considered in the light of our own decisions and the fundamental principles of the law. In this state, where the population is rapidly growing and where it has in fact increased three-fold within ten years, we may well take judicial notice of the fact that counties should be re-classified between the census periods. Now, the commissioners of Adams county fixed the population and classification of the county in 1906, and their act having passed unchallenged, we are bound to presume that they acted upon sufficient evidence, and their order is binding *423until another order is made by them or by a court of competent jurisdiction. That the Federal census may be taken as presumptive evidence, I have no doubt; and if, upon its promulgation, the commissioners of a county should refuse to act thereon, together with such other evidence as might be available at the time, it would be the duty of a court to compel such action by mandamus. But it does not ipso facto work any change. It may be presumed that we are holding that a classification once fixed by competent authority is undone by a subsequent census taken under Federal authority, and that salaries drawn thereunder have been improperly drawn. I do not understand that it is the intention of the majority to hold at the present time that the salaries paid under former classifications have not been rightfully paid, but the language employed might so imply. For that reason I do not sign the majority opinion, but concur in the result.